ORDER
PER CURIAM.
James Scott appeals the denial of his Rule 29.15 motion after an evidentiary hearing in Saline County Circuit Court. In his sole point on appeal he claims that the motion court erred in denying his Rule 29.15 motion because his trial counsel rendered ineffective assistance by failing to file a motion to suppress and failing to object at trial to his identification as the man who robbed a grocery store. Mr. Scott’s point is denied, and the judgment of the motion court is affirmed. Rule 84.16(b).